Citation Nr: 0018780	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1950 to March 1954 with prior active duty for 
training in the Oklahoma National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  By rating decision in November 1990, a claim by the 
veteran for entitlement to service connection for hearing 
loss was denied; a timely notice of disagreement was not 
received in connection with that rating decision. 

2.  By rating decision in November 1990, a claim by the 
veteran for entitlement to service connection for tinnitus 
was denied; a timely notice of disagreement was not received 
in connection with that rating decision.

3.  Certain evidence received since the November 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the November 1990 rating 
decision, which denied entitlement to service connection for 
hearing loss and tinnitus, is new and material, and the 
veteran's claims for these benefits have been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1990, the veteran filed a claim for compensation 
benefits for hearing loss and tinnitus.  This claims were 
denied in a November 1990 rating decision.  He was notified 
of that determination, but did not initiate an appeal with a 
timely notice of disagreement.  Accordingly, the rating 
decision became final.  38 U.S.C.A. § 7105(c).

In a March 1998 communication, the veteran requested that his 
claims be reopened.  The RO denied his request, and the 
present appeal ensued.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence that was of record at the time of the November 
1990 denial primarily included service medical records, which 
failed to demonstrate complaints, treatment diagnosis 
relating to any hearing pathology in service and the results 
of an October 1958 VA examination , which failed to identify 
any hearing abnormality.  The veteran claimed that he had 
been exposed to acoustical trauma (artillery).  Based on this 
evidence, the RO determined that any then existing hearing 
loss and/or tinnitus was unrelated to service. 

Evidence submitted since the final denial includes lay 
statements as well as statements from the veteran's private 
physician dated in August 1998 and October 1999 to the effect 
that the veteran's hearing loss and tinnitus were related to 
service.  Notably, the August 1998 letter states that the 
pattern of hearing loss was without question service 
connected, and the examiner stated that he had "not seen 
anyone in the [artillery] service has not had this pattern of 
hearing loss."

The Board believes the medical evidence to be significant in 
that it offers an opinion as to medical causation.  Under the 
circumstances, the Board believes that this correspondence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the letters 
from the veteran's physician constitutes new and material 
evidence, and the veteran's claims have therefore been 
reopened. 

The Board notes that on his original claim filed in August 
1990, the veteran claims to have had exposure to artillery 
fire for a period of some three days; whereas, it appears 
that the medical statements recently submitted suggest a 
longer and more wide-ranging exposure.  Moreover, an October 
1958 VA examination essentially disputes the private medical 
opinion inasmuch as no hearing impairment was then 
identified, more than 4 years after service.  

It bears emphasis, however, that the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has also 
stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.  


ORDER

The veteran's claim of entitlement to service connection for 
hearing loss and tinnitus is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of the additional opinion that the veteran 
should be afforded a VA audiology examination to reconcile 
apparently conflicting evidence. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and/or tinnitus.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
audiologic examination by a VA physician 
or appropriate specialist to ascertain 
the current status of the veteran's 
tinnitus and bilateral hearing loss and 
to offer an opinion as to whether it is 
as likely as not that any existing 
bilateral hearing loss and/or tinnitus is 
etiologically related to noise exposure 
during the veteran's service.  

It is requested that the VA examiner 
discuss the medical evidence regarding 
the absence of hearing loss during the 
veteran's active duty service and at the 
October 1958 VA examination and reconcile 
any contradictory evidence regarding the 
association of the claimed disorders to 
service.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claims can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



